
	
		I
		112th CONGRESS
		1st Session
		H. R. 2375
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to identify
		  high-potential oil and gas leases located on Federal land, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Facilitating American Security Through Energy Resources Act or
			 the FASTER Act.
		2.FindingsCongress finds the following:
			(1)The Obama Administration has restricted
			 access to potential onshore Federal energy resources.
			(2)The non-partisan
			 Congressional Research Service reported that the combined recoverable oil,
			 natural gas, and coal resources of the United States is 1,300,000,000,000
			 barrels of oil equivalent, the largest barrel equivalent in the world, much of
			 which is located on Federal lands.
			(3)In 2008 there were 2,416 new oil and
			 natural gas leases issued on Bureau of Land Management land and 2,600,000 acres
			 leased. In 2010, under the Obama Administration, the number of new leases
			 issued dropped to 1,308 and the number of acres leased dropped to
			 1,300,000.
			(4)Oil and natural gas jobs pay an average
			 salary of $84,500 and are important sources of opportunity to rural
			 communities, yet the Western Energy Alliance estimates that 16,200 jobs have
			 been prevented in the American West due to policies that restrict energy
			 resource development on public lands.
			(5)After the Internal
			 Revenue Service, the oil and natural gas industry is the second largest source
			 of Federal revenue. The industry averages a 40:1 return on royalties and
			 leasing revenue for every dollar spent on administering Federal oil and natural
			 gas programs. These revenues and royalties not only help balance the Federal
			 budget, but are shared with states, and assist in funding of education,
			 infrastructure, and public safety.
			(6)Increasing oil and
			 natural gas production by the equivalent 1,000,000 barrels a day would generate
			 225,000 jobs, $36,300,000,000 in gross domestic product, and $3,900,000,000 in
			 revenue and royalties.
			(7)In 2007, the Energy Information
			 Administration projected that the 2010 total oil production on Federal lands
			 would be 850,000,000 barrels, while current production on Federal lands is
			 714,000,000 barrels, which is a 16 percent decline from that projection.
			(8)Approximately one-half of nonproducing
			 leases are waiting to complete environmental review and obtain permits to
			 drill, and the Obama Administration has added new delays of additional
			 regulations and hurdles to slow this process.
			(9)The Bureau of Land Management has
			 acknowledged a 206-day average processing time for Applications for Permits to
			 Drill, but the actual time from when a company submits an Application for
			 Permit to Drill to final approval is close to 2 years in some field
			 offices.
			(10)Congress should act to increase the
			 approval of oil and gas production on Federal land.
			3.Report on
			 potential production of oil and gas leases on Federal land
			(a)AssessmentThe Secretary of the Interior (hereinafter
			 referred to as the Secretary), in consultation with lease
			 holders, shall identify on an annual basis 200 non-producing oil and gas leases
			 held for onshore Federal land that—
				(1)have the highest
			 potential for oil and gas production; and
				(2)for which the
			 Department of the Interior has already received an Application for Permit to
			 Drill.
				(b)Report
			 RequiredNot less than 60
			 days after the date of the enactment of this Act, the Sectretary shall submit
			 to Congress a report including all findings and determinations of the
			 assessment under subsection (a).
			4.Permit issuance
			 for development of oil and gas leases on Federal land
			(a)Permit
			 issuanceNot later than 180 days after issuing the report under
			 section 3(b), the Secretary of the Interior shall issue permits to drill on the
			 200 leases identified in the assessment under section 3(a).
			(b)Other
			 permitsIssuing permits under subsection (a) shall not delay,
			 reduce, or defer action upon, any other permitting processes.
			
